Citation Nr: 0608643	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  99-15 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for slurred speech.

5.  Entitlement to service connection for left hemiplegia 
manifested by loss of balance.

6.  Entitlement to service connection for high blood 
pressure.

7.  Entitlement to service connection for erectile 
dysfunction.

8.  Entitlement to service connection for disability of the 
eyes (other than exotropia and diplopia) (claimed as bleeding 
behind eyes).

9.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to May 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was before the Board in June 2002 at 
which time the Board conducted additional development of the 
claims pursuant to 38 C.F.R. § 19.9(a)(2).  The Board issued 
a decision on certain claims in June 2003, and remanded the 
issues listed on the title page to the RO for additional 
development.  The case was remanded to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., by the 
Board in June 2004.

The Board notes that issues certified for appeal include 
claims of entitlement to service connection for left sided 
paralysis, slurred speech and loss of balance.  In the 
supplemental statement of the case (SSOC) dated July 2005, 
the RO conceded that the disabilities were part and parcel of 
service connected chronic brain syndrome with trauma, but 
determined that separate ratings were not assignable.  The 
Board presumes that the veteran continues to argue his 
entitlement to separate ratings, but an appeal on the issue 
of his disability rating is not before the Board.  Therefore, 
as addressed below, the Board dismisses the service 
connection claims as moot.  The Board has merged the loss of 
balance allegation with the left hemiplegia claim as the 
veteran is arguing the same manifestation of disability.  
However, the Board refers to the RO the issues of entitlement 
to higher ratings for service connected left hemiplegia with 
loss of balance and slurred speech diagnosed as aphasia for 
appropriate development and adjudication.

The issue of entitlement to TDIU is addressed in the remand 
following this decision, and is REMANDED to the RO via the 
AMC in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of record that the 
veteran's diabetes mellitus, that first manifested many years 
after service, is causally related to event(s) in service, to 
include as a residual of service connected chronic brain 
syndrome associated with trauma.

2.  There is no competent evidence of record that the 
veteran's degenerative joint disease, that first manifested 
many years after service, is causally related to event(s) in 
service, to include as a residual of service connected 
chronic brain syndrome associated with trauma.

3.  There is no competent evidence of record that the veteran 
manifests current hearing loss disability causally related to 
event(s) in service, to include as a residual of service 
connected chronic brain syndrome associated with trauma.

4.  Service connection for slurred speech diagnosed as 
aphasia, as a manifestation of the veteran's chronic brain 
syndrome with trauma, has already been established and there 
is no "controversy" or "justiciable" service connection 
issue currently before the Board.

5.  Service connection for left hemiplegia manifested by loss 
of balance, as a manifestation of the veteran's chronic brain 
syndrome with trauma, has already been established and there 
is no "controversy" or "justiciable" service connection 
issue currently before the Board.

6.  There is no competent evidence of record that the 
veteran's hypertension, that first manifested many years 
after service, is causally related to event(s) in service, to 
include as a residual of service connected chronic brain 
syndrome associated with trauma.

7.  There is no competent evidence of record that the 
veteran's erectile dysfunction, that first manifested many 
years after service, is causally related to event(s) in 
service, to include as a residual of service connected 
chronic brain syndrome associated with trauma

8.  The preponderance of the evidence establishes that the 
veteran's cataracts, pseudophakia of the left eye, iritis of 
the left eye and diabetic retinopathy, that first manifested 
many years after service, are not causally related to 
event(s), to include as a residual of service connected 
chronic brain syndrome associated with trauma.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, may not be presumed to have been incurred in 
or aggravated by active service and is not proximately due to 
service connected chronic brain syndrome with trauma.  38 
U.S.C.A. §§ 1131, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.159(a), 3.309(a), 3.310(a) (2005).

2.  Degenerative joint disease was not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred in or aggravated by active service and is not 
proximately due to service connected chronic brain syndrome 
with trauma.  38 U.S.C.A. §§ 1131, 1112, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.159(a), 3.309(a), 3.310(a) (2005).

3.  Hearing loss was not incurred in or aggravated by active 
service, and is not proximately due to service connected 
chronic brain syndrome with trauma.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.159(a), 3.310(a), 3.185 
(2005).

4.  The claim of entitlement to service connection for 
aphasia (claimed as slurred speech) is dismissed due to the 
absence of a controversy at issue.  38 U.S.C.A. § 7105(d) 
(West 2002).

5.  The claim of entitlement to service connection for left 
hemiplegia with loss of balance is dismissed due to the 
absence of a controversy at issue.  38 U.S.C.A. § 7105(d) 
(West 2002).

6.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been incurred in or 
aggravated by active service and is not proximately due to 
service connected chronic brain syndrome with trauma.  38 
U.S.C.A. §§ 1131, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.159(a), 3.309(a), 3.310(a) (2005).

7.  Erectile dysfunction was not incurred in or aggravated by 
active service, and is not proximately due to service 
connected chronic brain syndrome with trauma.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.159(a), 3.310(a) 
(2005).

8.  Disability of the eyes (other than exotropia and 
diplopia) were not incurred in or aggravated by service and 
is not proximately due to service connected chronic brain 
syndrome with trauma.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.159(a), 3.310(a), 4.9 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
multiple disabilities as a residual from an in-service motor 
vehicle accident resulting in chronic brain syndrome and/or 
as secondary to service connected chronic brain syndrome 
associated with trauma.  The Board has reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each aspect of 
his claims.

I.  Applicable law and regulation

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active peacetime military service.  38 U.S.C.A. 
§ 1131 (West 2002).  Specified diseases listed as chronic in 
nature, such as organic diseases of the nervous system, 
arthritis, and hypertension, may be presumed to have been 
incurred in service, if the evidence shows that such disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2005).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. § 1131, a claimant must prove the existence of 
(1) a disability and (2) that such disability has resulted 
from a disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  A valid claim is not deemed to have been 
submitted where there is no competent evidence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection may be established on a secondary basis 
for disability which is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  The Court of Appeals for Veterans Claims (CAVC) has 
construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Under the anti-pyramiding 
provision of 38 C.F.R. § 4.14, the evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  The CAVC held, in Esteban v. 
Brown, 6 Vet. App. 259 (1994), that for purposes of 
determining whether the appellant is entitled to separate 
ratings for different problems or residuals of an injury, 
such that separate evaluations do not violate the prohibition 
against pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.  When it is not possible to separate the effects 
of a service-connected condition from a nonservice-connected 
condition, the provisions of 38 C.F.R. § 3.102, which require 
that reasonable doubt on any issue be resolved in favor of 
the veteran, dictate that such signs and symptoms be 
attributed to the service-connected condition.  Mittleider v. 
West, 11 Vet. App. 181 (1998).

The severity of residuals of trauma to the head is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. § 4.124a (Schedule).  The criteria of Diagnostic 
Code 8045, evaluating Brain disease due to trauma, states as 
follows:

Purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial 
nerve paralysis, etc., following trauma to the 
brain, will be rated under the diagnostic 
codes specifically dealing with such 
disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045- 8207).
Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 
9304, dementia due to head trauma.  This 10 
percent rating will not be combined with any 
other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under Diagnostic 
Code 9304 are not assignable in the absence of 
a diagnosis of multi-infarct dementia 
associated with brain trauma

38 C.F.R. § 4.124a, Diagnostic Code 8045 (2005).

Furthermore, the criteria for evaluating "Dementia due to 
head trauma" under Diagnostic Code 9304 for "Dementia due 
to head trauma" specifically contemplates rating symptoms of 
impaired thought processes or communication, behavior, 
memory, disorders of mood, speech, sleep impairment and 
judgment.  38 C.F.R. § 4.130, Diagnostic Code 9304 (2005).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

II.  Service medical records

Historically, the veteran reported for dispensary treatment 
in April 1958 due to a subconjuctival hemorrhage, without 
infection, with a history to blow to the eye one week 
previous.  He was involved in a motor vehicle accident on 
January 10, 1959 wherein he arrived at Brackenridge Hospital 
with findings of unconsciousness, bluish discoloration of the 
left eyelid, and proptosis of the left eye with bleeding from 
the nares.  He subsequently developed a left-sided 
hemiplegia.  He was transferred to the United States Air 
Force Hospital at Lackland Air Force Base, Texas, on January 
20, 1959 with a tracheotomy and nasogastric tube in place.  
His intake examination was significant for cephalohematoma in 
the right parietal area, possible right papilledema on 
fundoscopic examination, and left hemiplegia when responding 
to painful stimuli.  He underwent extensive examination that 
included x-ray evidence of a comminuted fracture of the left 
clavicle, and right carotid angiogram indicating no 
abnormality.  He awoke on January 23, 1959 without evidence 
of papilledema.  Initially, the examiner's thought that the 
veteran's right third nerve was injured due to a dilated 
pupil non-reacting right pupil.  However, later examination 
that day showed the pupils to be equal and reactive to light 
with no nerve palsy shown.

Over the course of his approximate 3-week period of 
hospitalization, the veteran gradually became more responsive 
mentally with an improvement of left hemiplegia.  
Nevertheless, there was some question as to a left sixth 
nerve palsy manifested by mild left central facial weakness, 
left hemiparesis, hyperactive reflexes and positive 
Babinski's sign.  Upon his discharge, his mental and physical 
status was reported as markedly improved.  He had slight 
spasticity of the left leg, slight flaccidity of the left 
arm, some hesitancy in answering questions, and slight memory 
loss.  Upon discharge, he was given a diagnosis of brain 
contusion manifested by unconsciousness, aphasia, left flacid 
paralysis and bilateral positive Babinski signs that had 
cleared except for slight left-sided weakness and memory 
difficulty.  He was also given a diagnosis of simple, 
comminuted fracture of the left clavicle with no nerve or 
artery involvement:

Thereafter, the veteran was afforded a convalescence leave 
that, according to a report dated April 27, 1959, noted the 
following findings:

FOLLOWING THIRTY DAYS CONVALESCENT LEAVE, THE 
PATIENT RETURNED TO THE HOSPITAL, WHERE RE-
EVALUATION REVEALED THAT HE WAS STILL SUFFERING 
FROM A MARKED INABILITY TO REMEMBER CERTAIN 
THINGS.  HIS MEMORY FOR RECENT EVENTS SEEMED 
GOOD; HOWEVER, HE HAD DIFFICULTY IN REMEMBERING 
MANY THINGS IN HIS PAST HISTORY.  HE ALSO HAD 
DIFFICULTY IN REMEMBERING DATES AND PLACES.  HIS 
ADDRESS AT HOME WAS RECALLED ONLY WITH 
DIFFICULTY.  IT HAS BEEN NOTED BY THE WARD 
PERSONNEL, SINCE HIS RETURN TO THE HOSPITAL ON 
SEVERAL OCCASIONS.  THE PATIENT ALSO SHOWS A 
BLIGHT DEFECT IN HIS ABILITIES TO PERFORM MENTAL 
PROBLEMS, OF A MATHEMATICAL NATURE, AND HIS 
INTERPRETATION OF PROVERBS AND SAYINGS IS 
FACTUAL.

HIS NEUROLOGIC EXAMINATION REVEALS A SLIGHT LEFT 
SIDED WEAKNESS, ALTHOUGH THIS IS QUITE MINIMAL 
AND THE PATIENT HAS SHOWN MARKED IMPROVEMENT OVER 
THE PRECEDING MONTH.  HIS NEUROLOGIC EXAMINATION 
REVEALS THE REFLEXES TO BE ACTIVE AND EQUAL, 
BILATERALLY; THERE WERE NO ABNORMAL REFLEXES 
NOTED.  THE PATIENT'S GAIT AND STATION ARE 
NORMAL.  THE PATIENT'S TESTS OF CEREBELLAR 
FUNCTION ARE NORMAL.  CRANIAL NERVES APPEAR TO BE 
INTACT  ...

ADDITIONAL FINAL DIAGNOSIS:

(3821) Heterotropia, compound, partial, minimal, 
progressively improving, secondary to trauma to 
head, manifested by transient and infrequent 
diplopia; No diplopia on industrial motor field 
test.

The veteran's separation examination, dated April 1959, noted 
the presence of some diplopia, some weakness of the left 
side, poor sense of balance, and some memory loss.  He had a 
blood pressure reading of 120/80 (systolic/diastolic).  His 
urinalysis was negative for albumin or sugar.  He was given 
"NORMAL" clinical evaluations of the "HEART (Thrust, size, 
rate, rhythm, sounds)," vascular system, endocrine system 
and "EARS - GENERAL."  His auditory acuity was measured 
15/15 bilaterally to whispered voice (WV) and standard voice 
(SV) tests.

III.  Service connection

A.  Diabetes mellitus

On review of the record, the Board finds that there is no 
competent evidence of record that the veteran's diabetes 
mellitus, that first manifested many years after service, is 
causally related to event(s) in service, to include as a 
residual of service connected chronic brain syndrome 
associated with trauma.  In this respect, the veteran's 
service medical records are negative for treatment or 
diagnosis of diabetes mellitus.  There is no dispute of 
record that his post-service medical records show treatment 
and diagnosis of diabetes mellitus many years after his 
discharge from service.  There is no competent evidence of 
record that his diabetes mellitus is causally related to 
event(s) in service and/or proximately due to service 
connected chronic brain syndrome associated with trauma.

The only evidence of a causal relationship between the 
veteran's diabetes mellitus and event(s) in service and/or as 
proximately due to service connected chronic brain syndrome 
consists of the statements and testimony from the veteran and 
his spouse.  Their well-intentioned lay beliefs and self-
diagnosis, however, are insufficient to establish a causal 
relationship between the veteran's diabetes mellitus and 
event(s) in service and/or his chronic brain syndrome 
associated with trauma.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a) (2005).  The veteran and his 
spouse concede that none of his treating physician's have 
suggested a possible causal relationship, and there is no lay 
or medical evidence that he has had persistence or recurrent 
symptoms of this disability since service.  As such, the 
Board must deny the claim of entitlement to service 
connection for diabetes mellitus on a direct and secondary 
basis.  There is no doubt of material fact to be resolved in 
the veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).

B.  Arthritis

On review of the record, the Board finds that there is no 
competent evidence of record that the veteran's degenerative 
joint disease, that first manifested many years after 
service, is causally related to event(s) in service, to 
include as a residual of service connected chronic brain 
syndrome associated with trauma.  In this respect, the 
veteran's service medical records are negative for treatment 
or diagnosis of degenerative joint disease.  There is no x-
ray evidence of degenerative joint disease within one year 
from his discharge from service.  Rather, the record first 
reflects diagnosis of degenerative joint disease of the 
lumbar and cervical spines many years after his discharge 
from service.  There is no competent evidence of record that 
his degenerative joint disease is causally related to 
event(s) in service and/or proximately due to service 
connected chronic brain syndrome associated with trauma.

The belief of a causal relationship voiced by the veteran and 
his spouse of such a causal relationship holds no probative 
value as they are not competent to speak to issues of medical 
diagnosis and causation.  Espiritu, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (2005).  Both also concede that none of 
his treating 


physician's has suggested a possible causal relationship.  
The veteran has vaguely referred to persistent or recurrent 
symptoms since service, but his separation examination and VA 
examinations immediately following service, dated July 1959 
and June 1962, are negative for history of complaint, 
treatment, symptoms or diagnosis of cervical and/or lumbar 
spine disability.  As such, the Board must deny the claim of 
entitlement to service connection for degenerative joint 
disease on a direct and secondary basis.  There is no doubt 
of material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).

C.  Hearing loss

The veteran claims that he manifests hearing loss disability 
causally related to event(s) in service and/or as secondary 
to service connected chronic brain syndrome with trauma.  
Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).  VA clinic records indicate that 
the veteran wears hearing aids.  His recent audiometric 
results are not of record, but clinician notes indicate that 
he manifests right ear hearing loss per VA standards but has 
normal left ear hearing through the 4000 Hertz frequency 
sloping to moderately severe hearing loss at the 6000 Hertz 
frequency.

Even assuming current hearing loss disability per VA 
standards, the Board must deny the claim as there is no 
evidence of decreased hearing acuity in service nor competent 
medical opinion that the veteran manifests current hearing 
loss disability causally related to event(s) in service 
and/or proximately due to service connected chronic brain 
syndrome with trauma.  The well-intentioned beliefs of the 
veteran and his spouse of such a causal relationship are 
insufficient to substantiate his claim.  Espiritu, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (2005).  As such, the 
Board must deny the claim of entitlement to service 
connection for hearing loss on a direct and secondary basis.  
There is no doubt of material fact to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).

D.  Slurred speech

The veteran claims entitlement to service connection for 
slurred speech as causally related to his service connected 
chronic brain syndrome with trauma.  His service medical 
records confirm his symptom of aphasia.  Aphasia is defined 
as a "defect or loss of language function in which the 
comprehension or expression of words (or nonverbal 
equivalents of words) is impaired as a result of injury to 
the language center in the cerebral cortex."  The Merck 
Manual, Ch. 118, Focal Disorders of Higher Function, p. 1395 
(16th Edition).  Language function resides predominantly in 
the left hemisphere of most persons.  Id.  In the July 2005 
SSOC, the RO conceded service connection as part and parcel 
of service connected chronic brain syndrome with trauma.  As 
service connection for aphasia, as a manifestation of his 
brain disease, has already been established, there is no 
"controversy" or "justiciable" service connection issue 
currently before the Board.  The claim, therefore, must be 
dismissed.  38 U.S.C.A. § 7105(d) (West 2002).  See Schoen v. 
Brown, 6 Vet. App. 456, 457 (1994); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

E.  Left hemiplegia with loss of balance

The veteran claims entitlement to service connection for 
symptoms of loss of balance related to his service connected 
chronic brain syndrome with trauma.  A January 2004 VA clinic 
record noted he manifested an ataxic gait when not using an 
assistive walking device.  His problem was described as 
decreased mobility and strength with a diagnosis of left 
hemiplegia.  In the July 2005 SSOC, the RO conceded service 
connection as part and parcel of service connected chronic 
brain syndrome with trauma.  As service connection for left 
hemiplegia with loss of balance, as a manifestation of his 
brain disease, has already been established and compensated 
for, there is no "controversy" or "justiciable" service 
connection issue currently before the Board.  The claim, 
therefore, must be dismissed.  38 U.S.C.A. § 7105(d) (West 
2002).  See Schoen, 6 Vet. App. at 457; Sabonis, 6 Vet. App. 
at 426.

F.  High blood pressure

The veteran claims that he manifests high blood pressure as a 
result of event(s) during service and/or as secondary to his 
service connected chronic brain syndrome with trauma.  His 
service medical records do not reflect a diagnosis of 
hypertension nor any blood pressure readings indicative of 
hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
NOTE 1 (2005) (hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days; the term hypertension means that 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.)  On his 
discharge, he had a blood pressure reading of 120/80 recorded 
on his examination report with a "NORMAL" clinical 
evaluation of his heart and vascular system provided.

The post-service VA clinical records do not reflect a 
diagnosis of hypertension within one year from separation 
from service nor blood pressure readings indicative of 
hypertension.  Rather, the lay and medical evidence 
establishes that hypertension was first treated and diagnosed 
many years after the veteran's discharge from service.  There 
is no competent medical evidence establishing that his 
hypertension is causally related to event(s) in service 
and\or proximately due to service connected chronic brain 
syndrome with trauma.  The statements and opinion by the 
veteran and his spouse cannot be accepted as competent nexus 
evidence in this case.  See Espiritu, 2 Vet. App. at 494; 
38 C.F.R. § 3.159(a) (2005).  There is no doubt of material 
fact to be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).  Accordingly, the Board must deny the 
claim for service connection for hypertension.

G.  Erectile dysfunction

The veteran finally claims entitlement to service connection 
for erectile dysfunction.  The Board has carefully reviewed 
the claims folder, and finds no lay or medical evidence of 
erectile dysfunction in service nor competent medical 


evidence establishing that his erectile dysfunction is 
causally related to event(s) in service and\or proximately 
due to service connected chronic brain syndrome with trauma.  
The statements and opinion by the veteran and his spouse 
cannot be accepted as competent nexus evidence in this case.  
See Espiritu, 2 Vet. App. at 494; 38 C.F.R. § 3.159(a) 
(2005).  There is no doubt of material fact to be resolved in 
the veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).  
Accordingly, the Board must deny the claim for service 
connection for erectile dysfunction.

H.  Bleeding eyes

The veteran finally claims that he manifests residual 
disability of the eyes, self-described as bleeding of the 
eyes, that is causally related to active service and/or 
service connected chronic brain syndrome with trauma.  His 
service medical records demonstrate a history of eye injury 
in 1958 with subconjunctival hemorrhage as well as treatment 
for diplopia, proptosis of the left eye with bleeding from 
the nares, and palpable cephalhematomas of the left temporal 
area and right parietal area following the motor vehicle 
accident.  His post-service medical records reflect his 
treatment for numerous abnormalities of both eyes, to include 
diagnoses of non-proliferating diabetic retinopathy (NPDR) of 
both eyes (OU), cataracts of both eyes, and fibrovascular 
tuft of the optic nerve head in the left eye.  His clinical 
findings include blurred vision, and tortuosity of the blood 
vessels with dot hemes in the midperiphery.  On this record, 
the Board directed a medical opinion in this case to 
determine the nature and etiology of the veteran's eye 
disorders.

The veteran's VA eye examination in October 2002 included 
diagnoses of refractive error, exotropia, cataract of the 
right eye, pseudophakia of the left eye, iritis of the left 
eye, diabetic retinopathy of the left eye status post laser 
and surgery, and diplopia.  The Board's decision dated June 
2003 granted service connection for exotropia and diplopia 
based upon medical opinion that these disabilities were as 
likely as not related to events during active service.

The veteran's refractive error is not considered a disease or 
injury within the meaning of applicable legislation governing 
the awards of compensation benefits.  


38 C.F.R. §§ 3.303(c), 4.9 (2005).  Service connection for 
this disability, therefore, must be denied as a matter of 
law.  See McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  

Upon review of the claims folder, the ophthalmologist in 
October 2002 provided the following opinions:

3.  The cataract of the right eye was most likely 
not incurred in or aggravated by the service 
and/or caused by or aggravated by service- 
connected chronic brain syndrome.  The cataract 
on the right eye may or may not be associated 
with the veteran's diabetes.  However, the 
cataract changes are compatible with veteran's 
age and it is therefore in my opinion most likely 
not associated with his diabetes.

4.  The veteran's pseudophakia of the left eye is 
most likely the residual of vitrectomy surgery, 
which the veteran underwent for his diabetic 
retinopathy.  It is very common for a vitrectomy 
surgery to result in the formmation [sic] of a 
cataract.  Therefore, the cataract in the left 
eye most likely was not incurred and/or 
aggravated by the service and/or caused by or 
aggravated by service- connected chronic brain 
syndrome.  It is, however, most likely the result 
of his diabetes.

5.  The veteran's iritis most likely was not 
incurred and/or aggravated by the service and/or 
caused by or aggravated by service- connected 
chronic brain syndrome.  The veteran's iritis is 
most likely a postoperative iritis from his 
recent eye surgery and is therefore indirectly 
the result of his diabetes.

6.  The veteran's diabetic retinopathy in the 
left eye was most likely not incurred in or 
aggravated by the service and/or caused by or 
aggravated by service- connected chronic brain 
syndrome.  The diabetic retinopathy is a direct 
result of diabetes.

Review of the veteran's service medical records fails to 
reflect treatment or diagnosis for cataracts of the eyes, 
pseudophakia of the left eye, iritis of the left eye and/or 
diabetic retinopathy.  A VA ophthalmologist, upon review of 
the 


claims folder, has provided opinion that these disorders 
are not causally related to event(s) during service and/or 
proximately due to service connected chronic brain syndrome 
with trauma.  There is no competent medical opinion of 
record relating any of these disorders to service or to 
service connected disability origin.  The opinion expressed 
by the veteran and his spouse holds no probative value with 
respect to the question as to the onset and etiology of his 
eye disorders.  As such, the preponderance of the evidence 
establishes that the veteran's cataracts, pseudophakia of 
the left eye, iritis of the left eye and diabetic 
retinopathy, that first manifested many years after 
service, are not causally related to event(s) during 
service and are not proximately due to service connected 
chronic brain syndrome with trauma.  There is no doubt of 
material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).  The claim for service 
connection for disability of the eyes, other than diplopia 
and exotropia, must be denied.

IV.  Duty to assist and provide notice

In so holding, the Board notes that the veteran filed his 
claim prior to the passage of the Veterans Claims Assistance 
Act (VCAA) of 2000 on November 9, 2000.  106 P.L. 475, 114 
Stat. 2096 (2000).  In pertinent part, this law redefined 
VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§ 5102, 5103, 5103A and 5107 (West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that letters dated June 2001, 
September 2002, July 2003, October 2003 and July 2004, as 
well as the rating decision on appeal, the statement of the 
case (SOC), and the SSOC's, told him what was necessary to 
substantiate his claims.  In fact, the rating decision on 
appeal, the SOC and the multiple SSOC's provided him with 
specific information as to why his claims were being denied, 
and of the evidence that was lacking.  The above cited 
letters satisfied the elements of (2) and (3) by notifying 
the veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the documents explained that VA would help him 
get such things as medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that 


he had and/or to tell VA about any additional information or 
evidence that he desired VA to obtain on his behalf.  The 
July 2004 letter advised him: "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  The October 2003 and July 2005 SSOC's supplied the 
veteran with the complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the claims.  This de minimis notice defect has 
resulted in no prejudicial harm to the veteran.  There is no 
indication that any aspect of the VCAA compliant language 
that may have been issued post-adjudicatory has prevented the 
veteran from providing evidence necessary to substantiate his 
claims and/or affected the essential fairness of the 
adjudication of the claims.  As for the issues dismissed by 
the Board, a VCAA notice is not required when a claim cannot 
be substantiated as a matter of law.  VAOPGCPREC 5-2004 (June 
23, 2004); 38 C.F.R. § 3.159(d)(1) (2005); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Manning v. Principi, 16 
Vet. App. 534, 542 (2002) (VCAA not applicable where 
interpretation of law is dispositive to the claim).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) 


(2005).  The RO obtained service medical records, VA 
treatment notes, and private medical records identified by 
the veteran as relevant to his claims on appeal.  The RO also 
obtained legal and medical documents pertaining to the 
veteran's application for SSA disability benefits.  VA has 
obtained medical opinion with respect to the nature and 
etiology of the veteran's eye disorders as necessary to 
decide the claim.  VA has no duty to obtain medical 
examination or opinion with respect to the remaining claims 
as there is no competent evidence suggesting that the claimed 
diseases or injuries are a disease or injury associated with 
an in-service event or service connected disability.  Wells 
v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas 
v. Principi, 18 Vet. App. 512, 516 (2004).  The evidence and 
information of record, in its totality, provides the 
necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).  There is no 
reasonable possibility that any further assistance to the 
veteran would be capable of substantiating his claims.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).





ORDER

The claim of entitlement to service connection for diabetes 
mellitus is denied.

The claim of entitlement to service connection for arthritis 
is denied.

The claim of entitlement to service connection for hearing 
loss is denied.

The claim of entitlement to service connection for aphasia 
(claimed as slurred speech) is dismissed.

The claim of entitlement to service connection for left 
hemiplegia with loss of balance is dismissed.

The claim of entitlement to service connection for high blood 
pressure is denied.

The claim of entitlement to service connection for erectile 
dysfunction is denied.

The claim of entitlement to service connection for disability 
of the eyes (other than exotropia and diplopia) (claimed as 
bleeding behind eyes) is denied.


REMAND

The veteran's service medical records indicate a diagnosis of 
brain contusion with residuals including left hemiplegia.  
His symptoms of slight left-sided weakness were noted upon 
his discharge from service and reported on his initial VA 
examination in July 1959.  As indicated above, a January 2004 
VA clinic record attributed his symptoms of an ataxic gait, 
decreased mobility and loss of strength to a diagnosis of 
left hemiplegia.  Review of the hearing transcript dated 
December 


1999 also reflected that the veteran manifested considerable 
communication difficulties.  

The Board finds that medical examination and opinion is 
necessary to decide the question as to whether the veteran's 
service connected disabilities prevent him for securing and 
maintaining substantially gainful employment.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  A psychiatric examination is 
necessary to determine the current nature and severity of 
social and industrial impairment caused by the brain disease 
due to trauma.  See 38 C.F.R. § 4.130, Diagnostic Code 9304 
(2005).  The Board finds conflicting medical evidence and 
opinion as to whether the current complaints of left-sided 
extremity weakness is due to service connected residuals of 
brain trauma or due to intervening cardiovascular incidents.  
Therefore, medical examination is also required to determine 
the current nature and severity of service connected left-
sided hemiplegia.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8045 (2005) (in evaluating Brain disease due to trauma, 
purely neurological disabilities, such as hemiplegia, 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Obtain the veteran's complete clinic records 
from the Biloxi, Mississippi VA Medical Center 
(VAMC) since November 2004.

2.  Schedule the veteran for neurologic 
examination in order to determine the current 
nature and severity of service connected left 
hemiplegia due to chronic brain syndrome with 
trauma.  The examiner should be requested to 
perform any and all tests necessary and the 
results should be included in the examination 
report.  The neurologist should be requested to 
report all chronic neurologic manifestations of 
the veteran's service connected left hemiplegia 
due to chronic brain syndrome with trauma, to 
include specifying any 


and all neurologic symptoms with reference to the 
nerve(s) affected (i.e., nerve distribution), and 
delineate, if possible, any chronic neurologic 
manifestations of non-service connected 
cardiovascular accident(s).  Send the claims 
folder to the examiner for review

3.  Thereafter, the veteran should be afforded VA 
psychiatric examination, with benefit of review of 
his claims folder, to determine the current 
severity of his chronic brain syndrome with 
trauma.  The claims folder must be available for 
review by the examiner.  All indicated tests, 
studies and interviews should be conducted.  The 
examiner should be requested to provide the 
following findings and opinion:
		a) provide a GAF score for the service 
connected chronic brain syndrome with trauma and 
explain what the score represents; and 
		b) provide opinion as to whether the 
veteran's service connected disabilities of 
chronic brain syndrome with trauma, left 
hemiplegia with loss of balance, diplopia and 
exotropia, and aphasia combine to prevent him from 
obtaining and maintaining substantially gainful 
employment?

4.  Thereafter, readjudicate the claim of 
entitlement to TDIU.  If the claim remains denied, 
the veteran and his representative should be 
provided an SSOC.  An appropriate period of time 
should be allowed for response

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


